Title: From George Washington to John Rutledge, 5 October 1778
From: Washington, George
To: Rutledge, John


          
            Dear Sir,
            Fish-kill Octr 5th 1778.
          
          Congress having been pleased to nominate Major Genl Lincoln (the bearer of this Letter) to Command the Troops in the Southern Department I take the liberty of recommending him to your civilities & friendship. In this Gentn you will find a worthy character, & a brave & attentive Officer—My best respects are tendered to Mrs Rutledge. I have the honr to be with great esteem & regard Dr Sir Yr Most Obedt Hble Servt
          
            Go: Washington
          
        